Title: To James Madison from Henry Lee, 8 November 1811
From: Lee, Henry
To: Madison, James


Dear Sir
Alexa. 8h. Novr 11.
I cannot with-hold the expression of my delight at the tone & manner of yr. message (I wish I could call it speech). It reminds us of Washington & I ardently hope will be the precursor of union at home & respect abroad. I wish you had touched the emperor’s improper delay on the fulfilment of the promise which produced yr. proclamation. Certainly he has committed a breach of faith in modo.
But yr. message will be vain unless followed by appropriate measures—1st. a national bank to give money in abundance & with certainty—2d. Arming at sea 3 a statute defining our legal commerce & inhibiting our citizens from all other—4 an army in the field, ready to fall upon Canada in case England disturbs our legal commerce—5 all our maritime force public & private ready to fall upon her trade & upon that of France in like case—It is the only way we can reach france & the interruption of her coasting trade will be serious annoyance, in which our sober & sordid tars of the east will outstrip the English.
Lastly a manifesto by the President or Congress announcing our long suffering, our patience in the hope of amicable settlement, our disappointment, & our determination to make the last appeal, as all other efforts had failed.
These things being done I beleive one or both the Belligerents will do us right. That you may produce some how or other this result I devoutly wish. Most respectfy. Yr. friend & sert.
HL
